 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JEREMY JONES,                               1:16-cv-01212-DAD-GSA-PC
12                 Plaintiff,                    ORDER GRANTING REQUEST FOR STATUS
                                                 (ECF No. 43.)
13         vs.
                                                 ORDER FOR CLERK TO SEND PLAINTIFF A
14   ARNETTE, et al.,                            COPY OF HIS DOCKET SHEET
15               Defendants.
16

17

18          Jeremy Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act
20   (ADA), 42 U.S.C. § 12132. On August 16, 2016, Plaintiff filed the Complaint commencing this
21   action. (ECF No. 1.)
22          On August 21, 2017, the court screened the Complaint under 28 U.S.C. § 1915A and
23   issued an order dismissing the Complaint for failure to state a claim, with leave to amend. (ECF
24   No. 12.) On January 16, 2018, Plaintiff filed the First Amended Complaint. (ECF No. 19.)
25          On February 6, 2018, the court screened the First Amended Complaint and issued an
26   order dismissing the First Amended Complaint for failure to state a claim, with leave to amend.
27   (ECF No. 21.) On September 10, 2018, Plaintiff filed the Second Amended Complaint. (ECF
28   No. 33.)

                                                     1
 1           On October 9, 2018, the court entered findings and recommendations, recommending that
 2   this case proceed against some defendants and claims and that all other claims and defendants be
 3   dismissed for failure to state a claim. (ECF No. 36.) On February 12, 2019, Plaintiff filed a
 4   notice indicating his willingness to proceed with the Magistrate Judge’s recommendations. (ECF
 5   No. 42.)
 6           On June 19, 2019, Plaintiff filed a notice of change of address and a request for the status
 7   of this case. (ECF No. 43.) The court does not ordinarily respond in writing to requests for status
 8   of cases. All documents filed in this action shall be served upon all parties who have appeared
 9   in this action, including Plaintiff. Plaintiff will receive notice, at his address of record, of rulings
10   made in this case and deadlines established in this case provided he keeps the court informed of
11   his current address. However, as a one-time courtesy, the Clerk shall be directed to mail Plaintiff
12   a copy of the docket sheet for this case.
13           Based on the foregoing, IT IS HEREBY ORDERED that:
14           1.      Plaintiff’s request for status of his case, filed on June 19, 2019 is GRANTED; and
15           2.      The Clerk is directed to mail Plaintiff a copy of the docket sheet for this case.
16
     IT IS SO ORDERED.
17

18       Dated:     August 20, 2019                                /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                        2
